PER CURIAM.
We review Public Service Commission (PSC) Order No. 17273, issued March 11, 1987. Art. V, § 3(b)(2), Fla. Const.; § 350.128, Fla.Stat. (1985).
In the order under appeal, PSC approved a request from Florida Power and Light Company (FPL) to establish a new and reduced rate which FPL would pay to qualified facilities for electric power cogenerat-ed on an as available basis. Appellants argue that the expert witness on whose testimony the PSC relied was not expert in all areas of his testimony and that this hearsay testimony was not supported by other evidence. We disagree. The record reflects that the witness was personally involved in the FPL study and possessed the necessary expertise to enable him to testify as to the methodology used in evaluating the study. Moreover, we disagree with appellants assertion that the witness’s testimony was not supported by other competent evidence. We affirm the order.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.